PER CURIAM.
We reverse the order denying defendant’s Florida Rule of Criminal Procedure 3.850 motion as to ground two of her motion and remand for an evidentiary hearing as the record does not conclusively refute defendant’s allegations as to her attorney’s misad-vice concerning gain-time eligibility. See State v. Leroux, 689 So.2d 235 (Fla.1996); Booth v. State, 687 So.2d 335 (Fla. 3d DCA 1997). On remand, the court must conduct a hearing “to determine the merits of ... defendant’s claim that [she] relied in good faith upon the erroneous advice of [her] attorney in entering a plea.” Leroux, 689 So.2d at 238.
We affirm the remaining portions of the order.
*1206Affirmed in part, reversed in part, and remanded.